Citation Nr: 0702499	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  01-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to April 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2002, the veteran testified at 
a videoconference hearing before a Veterans Law Judge who is 
no longer employed at the Board.  In February 2003, the Board 
undertook additional development of the evidence under 
authority then in effect.  In September 2003, the Board 
remanded the claim for further development.  In June 2005 
correspondence the veteran was notified of his right to have 
another Board hearing.  In August 2005, the case was remanded 
to schedule a Board hearing.  In December 2006, the veteran 
and his spouse testified at Central Office hearing before the 
undersigned; a transcript of that hearing is of record.   


FINDINGS OF FACT

There is no competent evidence that the veteran currently has 
a trauma-related bilateral eye disorder.


CONCLUSION OF LAW

Service connection for residuals of a bilateral eye injury is 
not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has been notified 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In letters dated in 
October 2001, February 2004, August 2004, and March 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The August 2004 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim[s]."  The claim was subsequently readjudicated 
by a February 2005 and June 2006 supplemental statements of 
the case (SSOC's).   

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO and AMC prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  In April 2006 correspondence, the veteran indicated 
that he had no other information or evidence to submit to VA 
to substantiate his claim.  

The veteran has been notified of the type of evidence needed 
to evaluate the disability rating and to determine the 
effective date of an award in regards to his claims in March 
2006 correspondence. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, such notice only 
becomes significant when there is an award of the benefit 
sought (compensation).  As the decision below is a denial 
rather than a grant of compensation, neither the rating of 
the disability at issue nor effective of award is relevant.  

All pertinent (identified) records available have been 
secured.  In November 2000 and May 2001, VA sent requests to 
the National Personnel Records Center (NPRC) to search the 
U.S.S. Tortuga (LSD2) ship's deck logs for sick bay reports 
of burns to the eyes/eyelids in the winter of 1957 or early 
spring of 1958.  In May 2001, NPRC advised VA to contact the 
National Archives and Records Administration (NARA).  In 
October 2001, NARA was contacted and the ship's deck logs 
were requested.  In February 2002, NARA was contacted again 
and the ship's deck logs for the period of November 1957 to 
December 1957 (according to the dates provided by the 
veteran) were requested.  After the requested deck logs were 
obtained and were negative for any alleged injury, VA then 
requested the ship's deck logs for the period from November 
1956 to April 1959.  In March 2004, NARA responded that that 
it was beyond their staffing capacity to provide copies of 
such volume of material.  In an August 2005 statement, the 
veteran's wife indicated that the veteran was prescribed eye 
drops by F. H., a pharmacist, in 1960.  In October 2005, VA 
requested that the veteran submit any treatment records from 
F.H. or that he complete an authorization and consent form to 
release the information so that VA could obtain such records; 
he did not respond.  The veteran has not identified any 
pertinent evidence that remains outstanding.  He has been 
provided a VA examination.  VA's duty to assist has been met.  
Accordingly, the Board will address the merits of the claim.

III.  Factual Background

Service medical records (SMR's), including a January 1956 
entrance exam and an April 1959 release to inactive duty 
exam, are negative for any eye related complaints, treatment, 
or diagnoses.  Visual acuity at distance on both examinations 
was 20/20.  The November to December 1957 U.S.S Tortuga 
(LSD2) ship's deck logs were negative for any eye related 
injuries.  

There are no postservice treatment records for complaints, 
treatment, or diagnoses for any trauma related eye 
disorder(s). 

On September 2004 VA examination, it was noted that the 
claims file was reviewed.  The veteran indicated that in 
approximately 1957, he experienced an injury to both eyes.  
Allegedly, he was "rolling" (in other statements described 
as welding) a door or locker when the ship tossed and his eye 
protection came off and his eyelids were burned.  He stated 
that he had bandages and ointment on his eyes for 
approximately a week and was in sick bay.  He stated that he 
began using eye drops in 1989 for dryness.  He indicated that 
his would get tired, felt like there is grit inside, and were 
very sensitive to light.  He wore sunglasses all of the time.  
He used eye drops before, but not for the last several 
months.  He also indicated that he has had diabetes for 3+ 
years and hypertension.  His visual acuity was 20/20 at 
distance in both eyes without glasses.  Near vision without 
glasses was 20/25 in the right eye and 20/30 in the left eye, 
but with +2.25 corrections, the veteran could see 20/20 out 
of each eye.  After the eye exam was completed, the examiner 
indicated that in regards to the veteran's eyelids being 
burned, there was no evidence of any permanent scarring or 
residual scarring on his eyelids.  There were no cicatrical 
changes and the veteran was able to close his eyes fully.  He 
had a normal blink.  The only thing of note that would cause 
him to have what he called photophobia was that he did have 
evidence of the drying on the surface of his eyes and this 
might cause the irritation.  The examiner indicated that she 
could not draw a conclusion as to the "midry to the eyelids 
or even to the eye itself leaving any permanent problems with 
dryness" even though the veteran currently had symptoms of 
dry eyes.  The examiner stated that it would be speculation 
on her part to directly link the two, the injury and the dry 
eyes.  There was evidence of dry eyes and this could lead to 
photophobia, in which artificial tears were recommended.  It 
was also noted that he was diabetic and there was no 
retinopathy.  

III.  Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2006).  Such conditions are part of a life-long defect, and 
are normally static conditions, which are incapable of 
improvement or deterioration. See VAOGCPREC 67-90 (1990) 
(O.G.C. Prec. 67-90).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Here, the primary impediment to 
a favorable decision on this issue is the absence of a 
current diagnosis of a trauma-related bilateral eye disorder.  
The only postservice medical evidence of record consists of a 
September 2004 VA examination report, which did not identify 
any trauma-related bilateral eye disorder.  In regards to 
being burned, the examiner indicated that there was no 
evidence of permanent or residual scarring on the eyelids.  
The examiner indicated that there was evidence of dryness of 
the surface of the eyes, but that it would be speculation to 
link the injury in service to the dry eyes.  There is no 
competent evidence to the contrary.  Although the veteran 
asserts that he has a current eye disorder that is related to 
an injury in service, this is not competent evidence because 
as a layperson, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence of record is devoid of clinical findings 
that the veteran has a trauma-related bilateral eye disorder 
for which service connection may be granted.  Without a 
current diagnosis of a trauma-related eye disorder for which 
service connection may be granted, service connection for 
residuals of a bilateral eye injury is not warranted.

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as there is a preponderance 
of the evidence against this claim.
ORDER

Service connection for residuals of a bilateral eye injury is 
denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


